Name: Commission Regulation (EEC) No 463/81 of 23 February 1981 on the supply of common wheat to Honduras as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 50/ 10 Official Journal of the European Communities 25 . 2 . 81 COMMISSION REGULATION (EEC) No 463/81 of 23 February 1981 on the supply of common wheat to Honduras as food aid whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, 1 Whereas on 28 May 1980 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure , 3 500 tonnes of common wheat to Honduras under its food-aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and suppy procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 1 1 . 1975 , p . 1 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 281 , 1.11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 6) OJ No L 192, 26 . 7 . 1980 , p . 11 . 25 . 2 . 81 Official Journal of the European Communities No L 50/ 11 ANNEX I 1 . Programme : 1 980 2 . Recipient : Honduras 3 . Place or country of destination : Honduras 4. Product to be mobilized : common wheat 5 . Total quantity : 3 500 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : ONIC : Office Nationale Interprofessionel des Cereales, 21 , Avenue Bosquet, Paris 7eme, telex 270 807 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the standard quality for which the reference price is fixed (moisture : maximum 15%) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering : 15 . Deadline for the submission of tenders : 6 March 1981 at 12 noon 16. Shipment period : from 15 March to 15 April 1981 17 . Security : 6 ECU per tonne No L 50/ 12 Official Journal of the European Communities 25. 2. 81 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  BILAG II  ANNEX II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II NumÃ ©ro du lot Nummer der Partie Numero della partita Nummer van de partij Partiets nummer Number of lot 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Port d'embarquement Verschiffungshafen Porto d'imbarco Haven van inlading Indskibningshavn Port of shipment Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Tonnage Ã mettre en fob Nach fob zu bringende Menge Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid MÃ ¦ngde til levering fob Tonnage fob Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Nom et adresse du stockeur Name und Adresse des Lagerhalters , Nome e indirizzo del detentore Naam en adres van de entrepothouder Lagerindehaverens navn og adresse Address of store Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿9Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Lieu de stockage Ort der Lagerhaltung Luogo di accantonamento Adres van de opslagplaats Lagerplads Town at which stored Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Port de la CommunautÃ © Hafen der Gemeinschaft 1 Porto della 3 500 tonnes Ã ts Cornet ComunitÃ 28140 OrgÃ ¨res-en-Beauce Saint-Nazaire Haven van de Gemeenschap Community port FÃ ¦lleskabshavne - Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã 